Citation Nr: 0521812	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-12 454 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating for plantar fasciitis in 
excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 until 
March 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), increasing the initial noncompensable 
rating for the veteran's plantar fasciitis to 10 percent 
disabling.

The veteran has testified before both a decision review 
officer (DRO) as well as the Board.  The Board notes that the 
Veterans Law Judge who conducted the hearing has since left 
the Board.  The veteran was notified of this development and 
offered the opportunity to have a second hearing by a June 
2005 letter.  The letter informed the veteran that if she did 
not respond within 30 days the Board would assume that she 
did not want an additional hearing.  The veteran did not 
respond, and the Board will therefore proceed accordingly. 

In a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As such, the May 1998 rating decision 
remains on appeal.

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the veteran stated in a January 2003 document that she 
wished to file a claim of entitlement to service connection 
for a fibroid condition which she described as an enlarged 
uterus with multiple fibroids.  Because the requisite steps 
have not been performed in order to convey jurisdiction on 
the Board to adjudicate this matter, this issue is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran has plantar fasciitis marked by pain on 
manipulation, but without objective evidence of marked 
deformity, swelling on use or callosities. 


CONCLUSION OF LAW

The criteria for a rating of greater than 10 percent for 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5299-5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In this case, the veteran was initially rated for bilateral 
plantar fasciitis by analogy and assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5276.  A 10 percent rating is assigned for moderate 
acquired flatfoot, either unilateral or bilateral, when the 
foot is, or feet are, marked by the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and for pain on manipulation and use of the feet.  
Id.  The initial rating was effective March 17, 1997.

A 30 percent rating will be assigned for severe bilateral 
acquired flatfoot, marked by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities. 

The veteran underwent a VA examination of her feet in April 
2004.  The examiner noted that the veteran complained of 
throbbing and constant pain in both of her feet.  The veteran 
was fitted for molded braces in 1997 and underwent physical 
therapy.  However, the veteran indicated that she had not 
used inserts since 2000.  Manual muscle testing showed all 
the muscles in both feet to be painful upon manipulation. 

Non-weightbearing tests revealed adductovarus of the fifth 
digit bilaterally, no pain with the range of motion of the 
ankle joint; subtalar joint; midtarsal joint; first 
metatarsal-cuneiform joint; metatarsophalangeal joints 1-5; 
interphalangeal joint big toe; and proximal and distal joints 
of the second, third, fourth and fifth toes bilaterally.

Pain upon palpitation was found at the tarsal canal 
bilaterally, the left sinus tarsi, the inferior aspect of 
metatarsal head one, two, three, four, and five bilaterally; 
the medial calcaneal tuberosity bilaterally; along the course 
of the medial band of the plantar fascia with dorsiflexion of 
the big toe at the metatarsophalangeal joint bilaterally.  
Bowstringing of the medial band of the plantar fascia was 
also seen bilaterally.

Weightbearing exercises showed adductovarus of the fourth and 
fifth digits bilaterally; extension at the second, third 
distal interphalangeal joints bilaterally, and pain with 
dorsiflexion of the big toe at the metatarsophalangeal joint 
along the distal medial band of the plantar fascia 
bilaterally.

The examiner, after reviewing the veteran's claims file and 
examining the veteran, opined that the veteran's current 
subjective and objective findings are more likely than not 
related to her plantar fasciitis.

The veteran has received treatment for her plantar fasciitis 
since being discharged from service in 1997.  However, there 
is no indication that her plantar fasciitis is worse than 
suggested by her 10 percent rating.  X-ray images of the 
veteran's feet, taken in 1997 and 2000, showed no significant 
abnormality; and, x-rays from April 2004 revealed the 
presence of calcaneal spurs bilaterally, but indicated that 
there were no significant changes since 2001.

In November 2001, the veteran presented for treatment, 
complaining of swelling in her feet.  The veteran also 
testified before the Board in September 1999 that a doctor 
had observed swelling.  However, a review of the veteran's 
claims file did not yield any objective observation of 
swelling from a doctor, and a doctor specifically noted that 
her legs were not swollen at a follow-up appointment five 
days after the November 2001 complaint.  A doctor's note in 
August 2002 indicated that the veteran's foot pain was 
resolved.

The veteran testified before the Board regarding the 
difficulty she was experiencing as a result of her plantar 
fasciitis, among other ailments.  The Board acknowledges the 
veteran's complaints, but the record does not reflect 
evidence that would warrant the grant of an increased rating 
for plantar fasciitis on a schedular basis.  While the 
veteran has repeatedly complained of foot pain, an increased 
rating requires objective evidence of accentuated pain on 
manipulation and use.  The evidence indicates that the 
veteran's feet are painful, but the Board notes that pain on 
manipulation and use is also one of the criteria for the 
moderate plantar fasciitis evaluation which the veteran 
currently is assigned.  The VA examination and other 
treatment records did not give any indication that the pain 
was accentuated.  Furthermore, there was no indication of 
marked deformity or of characteristic callosities.  The 
examiner noted the presence of hammertoes, but indicated that 
they were unrelated to the veteran's plantar fasciitis.  The 
veteran's file contains subjective complaints of swelling, 
but no medical opinion of record provides objective 
commentary regarding swollen feet.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  As 
noted above, pain on manipulation and use is one of the 
criteria for moderate as well as severe plantar fasciitis.  
As such, the Board finds that the functional loss of the feet 
that is due to pain is already accounted for in the currently 
assigned rating.

Accordingly, the Board finds that a rating above 10 percent 
is not warranted for the veteran's plantar fasciitis, and the 
veteran's claim is therefore denied.  
 
II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001, July 2003 and January 2004.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Further, there is no allegation from the veteran 
that she has any evidence in her possession that is needed 
for a full and fair adjudication of this claim.  In addition, 
by virtue of the rating decision on appeal, the statements of 
the case (SOCs), and the supplemental SOCs (SSOCs), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  She was also supplied with the complete text of 
38 C.F.R. § 3.159 in the January 2005 SSOC.  Furthermore, the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The veteran submitted 
several private treatment records, and the RO obtained 
others.  As such, the Board is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that have not been obtained.  
Additionally, the veteran was provided with a VA medical 
examination to evaluate the severity of her plantar 
fasciitis; and she testified before both a decision review 
officer and the Board.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to a rating higher than 10 percent disability for 
bilateral plantar fasciitis is denied.  


	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


